Opinion issued November 13, 2003 

 






 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01121-CV
____________

IN RE CARL WAYNE CHAMBERS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Carl Wayne Chambers, filed a motion for leave to file a petition for
writ of mandamus.  He requests that this Court compel respondent
 to order his court-appointed counsel to prepare and present a motion for DNA testing.  The motion for
leave to file petition for writ of mandamus is granted.
               Relator’s petition does not meet the requirements of the Texas Rules of
Appellate Procedure in that it does not certify that a copy was served on respondent. 
See Tex. R. App. P. 9.5.
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Jennings, and Hanks.